DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. JP2021-016527, filed on February 4, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 and August 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1-20 include at least the conditional limitation “if a touch operation…corresponding to the input motion is not detected by the touch panel.” Although conditional limitations are not improper per se, the limitation “if” provides for a potential interpretation as a disjunctive feature in situations when the conditional does not occur.   It is recommended the conditions limitations are corrected to “when” instead of “if”. 

Claims 8-12 are objected to because of the following informalities:  Claims 8-12 are method claims but start with the term “that detecting”.  Method claims are directed to the steps of a process and should start with active steps. It is recommended to amend the first step to recite “.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., United States Patent Application Publication No. US 2015/0015504 A1.

Regarding claim 1, Lee discloses an information processing apparatus (Figs. 1-8, interactive digital display, #102), comprising: 
a touch panel that detects a touch operation (Fig. 1-4, screen, #106; Detailed Description, [0016-0019], “As shown in FIG. 1, the user 104 is touching the surface of the screen 106 of the interactive digital display 102 near the first picture 110(1) and the second picture 110(2) with her respective left and right index fingers. As illustrated in FIG. 2, the user 104 can move her index fingers across the screen 106, dragging the first picture and the second picture closer together. As shown in FIG. 3, the user can bring the first picture and the second picture next to each other. In this example, the interactive digital display 102 can show the first picture and the second picture so that they appear to overlap each other on the GUI 108”); 
a receiving component configured to receive an image in a range including the touch panel photographed by a camera (Figs. 5-8, Detailed Description, [0020-0024], “As shown in FIG. 5, in some implementations, the interactive digital display 502 may have one or more sensors 516. In this example, the sensors 516 include multiple cameras for capturing a region in front of the interactive digital display. In some cases, the sensors can be manifest as 3-D cameras, such as are employed by Microsoft.RTM. Kinect.RTM. brand 3-D sensors. The sensors can capture movement by the user 504 which can be interpreted as user input by the interactive digital display. Other types of sensors and methods of detecting user input are contemplated”); and
 a controller configured (Figs. 43-47, computation component, #4406; Detailed Description, [0095-0113]) to
 detect, based on the image, an input motion by a user for a first operation area set on a first screen of the touch panel (See inter alia, Detailed Description, [0095-0115], “The computation component 4406 can comprise a recognition component 4422 (e.g., gesture recognition component) that receives the one or more interactions (e.g., strokes) from a user interaction collector 4424, which can be a component that receives the user interaction(s) 4404 as applied (input) by the user(s). The recognition component 4422 recognizes the interaction and generates a result that facilitates the presentation of the graphical representation 4408 suggested by the interaction”), and
 display a third screen different from a second screen displayed on the touch panel in response to a touch operation for the first operation area on the touch panel, if the touch operation for the first operation area corresponding to the input motion is not detected by the touch panel (See inter alia, Figs. 1-25, Detailed Description, [0015-0049], “The user can accomplish this movement through the work of the sensors 516, such that the user does not touch the surface of the screen 506 of the interactive digital display 502. In this manner, as shown in FIG. 7, the user can bring first graph 510(1) and second graph 510(2) together”; showing different touch operations combined with motion operations and functionalities and updated screens; See next Figs. 44-47, rendering component, #4428; Detailed Description, [0095-0120], “The user interaction 4404 can be interpreted to change the graphical representation 4408 based on symbols, transform the user data 4410 by applying a function, and filter the user data 4410 by deleting a menu item from consideration (using a strikethrough stroke as the user interaction 4404).... The user interaction 4404 can comprise multiple strokes from multiple users that are processed concurrently to operate on the graphical view 4412 and associated user data 4410 or to generate new graphical view of the user data 4410. The presentation component 4414 projects user data as characterized by the graphical representation 4408 and a menu item onto the digital interactive component 4402 in realtime in response to the user interaction 4404.”; Examiner’s note—different screens are rendered in response to differing types of gestures).

Regarding claim 2, Lee further discloses wherein a number of third operation areas which become targets of a touch operation set on the third screen is smaller than a number of second operation areas which become targets of a touch operation set on the second screen (Figs. 18-24, Detailed Description, [0046-0054], “For example, as the year was adjusted from 2008 to 2009, the bubbles representing Colorado and Kentucky, designated as 2004(1) and 2004(2), respectively, changed size and location as compared to FIG. 19. In some cases, the bubbles can "snap" to the new size and/or location, or the bubbles can grow, shrink, and slide fluidly.”).

Regarding claim 3, Lee further discloses wherein
 the controller is further configured to 
divide a plurality of third operation areas respectively corresponding to the plurality of second operation areas set on the second screen into a plurality of third screens which are different from each other and displayed on the touch panel (See Figs 5-6, first and second graphs, #510(1)-510(2); Detailed Description, [0020-0026]; See next Figs. 10-15, bar chart #1100; new chart #1400; Detailed Description, [0032-0045],  “For example, the bar chart 1100 can contain elements that are individually selectable as objects themselves. In this manner, the bar chart can be a fully functional representation of the underlying data, allowing many forms of data manipulation and analysis”), and
 display the plurality of third screens in order (Figs. 10-15; Detailed Description, [0032-0054], “In this case, the user taps the column header "State" to sort the table. In response, the interactive digital display can sort the table alphabetically by state (shown but not designated).”); elements of bar chart are in an order; in addition the differing bar charts are also put in an order selectable by the user).

	Regarding claim 4, Lee further discloses wherein a display area of the third operation area set on the third screen is larger than a display area of the second operation area set on the second screen  (Figs. 18-24, Detailed Description, [0046-0054], “For example, as the year was adjusted from 2008 to 2009, the bubbles representing Colorado and Kentucky, designated as 2004(1) and 2004(2), respectively, changed size and location as compared to FIG. 19. In some cases, the bubbles can "snap" to the new size and/or location, or the bubbles can grow, shrink, and slide fluidly.”; Examiner note—since the bubbles are adjustable, Lee discloses both embodiments of the third operations areas being larger and smaller than the second operation area).
	Regarding claim 5, Lee discloses an information processing apparatus further comprising: 
 a printing apparatus (Figs. 44-47, output peripherals, #4634; Detailed Description, [0147-0150], “The I/O device interface(s) 4632 also facilitate the use of output peripherals 4634 such as printers, audio devices, camera devices, and so on, such as a sound card and/or onboard audio processing capability.”),
 wherein the controller causes the touch panel to display the first screen in which operation areas corresponding to a plurality of different processes including an operation area for instructing execution of a copy process by the printing apparatus are set (Fig. 12, copy icon, #1204; Detailed Description, [0035]), and 
the controller detects an input motion by the user for the operation area corresponding to the copy process based on the image, and causes the touch panel to display the third screen in which an operation area for confirming the execution of the copy process is set if a touch operation corresponding to the input motion is not detected by the touch panel (Fig. 12-13, Detailed Description, [0035-0037], “For example, one of the icons can be a copy icon 1204. The user can touch the copy icon 1204 with his right index finger, as shown with touch indicator 1200, and drag the copy icon out from the toolbar 1202 to an empty space in the GUI 908 to indicate that he would like to make a copy of the bar chart 1100. Alternatively, the user can tap the copy icon with his right-hand index finger to select the copy option. Other methods for accessing chart options or functionality are contemplated. For example, the user could simply tap the bar chart to make the toolbar available. In some implementations, the interactive digital display can distinguish between single and multiple touches. Multiple touches can be treated equally, or can be weighted. For example, some types of touches can carry more weight than other types of touches.”).

	Regarding claim 6, Lee discloses wherein the touch panel is an electrostatic capacitance touch panel (Detailed Description, [0074-0076]). 
	Regarding claim 7, Lee discloses wherein the receiving component receives a plurality of images from a plurality of cameras (Fig. 5 and Detailed Description, [0021]).
	Regarding claim 8, Lee discloses an information processing method (Figs. 1-8, interactive digital display, #102; See also Figs. 47-48 and Detailed Description, [0057][0157-0172]), comprising:
 that detecting a touch operation on a touch panel (Fig. 1-4, screen, #106; Detailed Description, [0016-0019], “As shown in FIG. 1, the user 104 is touching the surface of the screen 106 of the interactive digital display 102 near the first picture 110(1) and the second picture 110(2) with her respective left and right index fingers. As illustrated in FIG. 2, the user 104 can move her index fingers across the screen 106, dragging the first picture and the second picture closer together. As shown in FIG. 3, the user can bring the first picture and the second picture next to each other. In this example, the interactive digital display 102 can show the first picture and the second picture so that they appear to overlap each other on the GUI 108”); 
receiving an image in a range including the touch panel photographed by a camera (Figs. 5-8, Detailed Description, [0020-0024], “As shown in FIG. 5, in some implementations, the interactive digital display 502 may have one or more sensors 516. In this example, the sensors 516 include multiple cameras for capturing a region in front of the interactive digital display. In some cases, the sensors can be manifest as 3-D cameras, such as are employed by Microsoft.RTM. Kinect.RTM. brand 3-D sensors. The sensors can capture movement by the user 504 which can be interpreted as user input by the interactive digital display. Other types of sensors and methods of detecting user input are contemplated”); 
detecting, based on the image, an input motion by a user for a first operation area set on a first screen of the touch panel  (See inter alia, Detailed Description, [0095-0115], “The computation component 4406 can comprise a recognition component 4422 (e.g., gesture recognition component) that receives the one or more interactions (e.g., strokes) from a user interaction collector 4424, which can be a component that receives the user interaction(s) 4404 as applied (input) by the user(s). The recognition component 4422 recognizes the interaction and generates a result that facilitates the presentation of the graphical representation 4408 suggested by the interaction”); and
 displaying a third screen different from a second screen displayed on the touch panel in response to a touch operation for the first operation area on the touch panel, if the touch operation for the first operation area corresponding to the input motion is not detected by the touch panel  (See inter alia, Figs. 1-25, Detailed Description, [0015-0049], “The user can accomplish this movement through the work of the sensors 516, such that the user does not touch the surface of the screen 506 of the interactive digital display 502. In this manner, as shown in FIG. 7, the user can bring first graph 510(1) and second graph 510(2) together”; showing different touch operations combined with motion operations and functionalities and updated screens; See next Figs. 44-47, rendering component, #4428; Detailed Description, [0095-0120], “The user interaction 4404 can be interpreted to change the graphical representation 4408 based on symbols, transform the user data 4410 by applying a function, and filter the user data 4410 by deleting a menu item from consideration (using a strikethrough stroke as the user interaction 4404).... The user interaction 4404 can comprise multiple strokes from multiple users that are processed concurrently to operate on the graphical view 4412 and associated user data 4410 or to generate new graphical view of the user data 4410. The presentation component 4414 projects user data as characterized by the graphical representation 4408 and a menu item onto the digital interactive component 4402 in realtime in response to the user interaction 4404.”; Examiner’s note—different screens are rendered in response to differing types of gestures).

Regarding claim 9, this is met by the rejection to claim 2. 

Regarding claim 10, this is met by the rejection to claim 3. 

Regarding claim 11, this is met by the rejection to claim 5.
	
Regarding claim 12, this is met by the rejection to claim 7.
	
	Regarding claim 13, Lee discloses a multi-function peripheral (Figs. 1-8, Figs. 43-47), comprising: 
an image forming component (Figs. 44-47, output peripherals, #4634; Detailed Description, [0147-0150], “The I/O device interface(s) 4632 also facilitate the use of output peripherals 4634 such as printers, audio devices, camera devices, and so on, such as a sound card and/or onboard audio processing capability.”); 
a touch panel that detects a touch operation  (Fig. 1-4, screen, #106; Detailed Description, [0016-0019], “As shown in FIG. 1, the user 104 is touching the surface of the screen 106 of the interactive digital display 102 near the first picture 110(1) and the second picture 110(2) with her respective left and right index fingers. As illustrated in FIG. 2, the user 104 can move her index fingers across the screen 106, dragging the first picture and the second picture closer together. As shown in FIG. 3, the user can bring the first picture and the second picture next to each other. In this example, the interactive digital display 102 can show the first picture and the second picture so that they appear to overlap each other on the GUI 108”);; 
a receiving component configured to receive an image in a range including the touch panel photographed by a camera (Figs. 5-8, Detailed Description, [0020-0024], “As shown in FIG. 5, in some implementations, the interactive digital display 502 may have one or more sensors 516. In this example, the sensors 516 include multiple cameras for capturing a region in front of the interactive digital display. In some cases, the sensors can be manifest as 3-D cameras, such as are employed by Microsoft.RTM. Kinect.RTM. brand 3-D sensors. The sensors can capture movement by the user 504 which can be interpreted as user input by the interactive digital display. Other types of sensors and methods of detecting user input are contemplated”); and 
a controller (Figs. 43-47, computation component, #4406; Detailed Description, [0095-0113]) configured to 
detect, based on the image, an input motion by a user for a first operation area set on a first screen of the touch panel (See inter alia, Detailed Description, [0095-0115], “The computation component 4406 can comprise a recognition component 4422 (e.g., gesture recognition component) that receives the one or more interactions (e.g., strokes) from a user interaction collector 4424, which can be a component that receives the user interaction(s) 4404 as applied (input) by the user(s). The recognition component 4422 recognizes the interaction and generates a result that facilitates the presentation of the graphical representation 4408 suggested by the interaction”), and 
display a third screen different from a second screen displayed on the touch panel in response to a touch operation for the first operation area on the touch panel, if the touch operation for the first operation area corresponding to the input motion is not detected by the touch panel (See inter alia, Figs. 1-25, Detailed Description, [0015-0049], “The user can accomplish this movement through the work of the sensors 516, such that the user does not touch the surface of the screen 506 of the interactive digital display 502. In this manner, as shown in FIG. 7, the user can bring first graph 510(1) and second graph 510(2) together”; showing different touch operations combined with motion operations and functionalities and updated screens; See next Figs. 44-47, rendering component, #4428; Detailed Description, [0095-0120], “The user interaction 4404 can be interpreted to change the graphical representation 4408 based on symbols, transform the user data 4410 by applying a function, and filter the user data 4410 by deleting a menu item from consideration (using a strikethrough stroke as the user interaction 4404).... The user interaction 4404 can comprise multiple strokes from multiple users that are processed concurrently to operate on the graphical view 4412 and associated user data 4410 or to generate new graphical view of the user data 4410. The presentation component 4414 projects user data as characterized by the graphical representation 4408 and a menu item onto the digital interactive component 4402 in realtime in response to the user interaction 4404.”; Examiner’s note—different screens are rendered in response to differing types of gestures).

Regarding claim 14, this is met by the rejection to claim 2. 

Regarding claim 15, this is met by the rejection to claim 3.

Regarding claim 16, this is met by the rejection to claim 4.

Regarding claim 17, this is met by the rejection to claim 5.

Regarding claim 18, this is met by the rejection to claim 6.

Regarding claim 19, this is met by the rejection to claim 7.

Regarding claim 20, Lee disclose wherein the image forming component comprises at least one of a scanner (Detailed Description, [0151]), a copier (Detailed Description, [0151]), and a facsimile apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626